PER CURIAM.
Mark William Fritschle (Fritschle) appeals an order denying his motion for postconviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. Fritschle pled nolo contendere to various charges and agreed to an upward departure sentence of twenty-five years in exchange for an agreement by the State not to seek habitual felony offender sentencing. We find all but one of Fritschle’s claims to be without merit and affirm as to these nonmeritorious claims.
Fritschle’s claim that his plea was rendered involuntary when he was led to believe at his sentencing hearing that he would only serve two and one-half years of the twenty-five year upward departure sentence is facially sufficient in view of the record on appeal. Accordingly, we reverse and remand. On remand, the trial court is directed to conduct an evidentiary hearing on this issue or to attach portions of the record which conclusively refute Fritschle’s claim.
WOLF, WEBSTER and LAWRENCE, JJ., concur.